Conviction of cheating and swindling by passing worthless check was authorized.
           DECIDED JUNE 13, 1940. REHEARING DENIED JULY 26, 1940.
J. M. Cannon Jr. was convicted of cheating and swindling "in passing a worthless check." For a statement of the case see Spivey v. State,59 Ga. App. 380 (1 S.E.2d 60). The instant case is controlled adversely to the defendant by Spivey v. State, April 9, 1940, 62 Ga. App. 683 (9 S.E.2d, 716). The two checks which were the subject of the indictment in that case and the instant case were signed: "J. M. Cannon Jr. [defendant here] By M. N. Spivey [defendant in that case]." The agent of the company that was selling the cattle for which the checks were given testified: "I knew Mr. Spivey prior to that day. I would not have sold them [cattle] to him if Mr. Cannon had not told me he would pay for them. . ." The witness further testified that he told M. N. Spivey "`You know the money for these cattle has got to be cash on the barrel head.' He said, `Yes, I got the man right *Page 74 
over there that will pay for all the cattle I buy.' He said the man was chairman of the board of county commissioners. I told him to bring him over and let me speak to him. He motioned for him to come over there and introduced Mr. J. M. Cannon Jr. to me. I told him `Mr. Spivey was buying cattle in your and his name,' he said, `Yes, I made the arrangement at the bank.' He said they were together and anything Mr. Spivey bought he would pay for, `I made the arrangement at the bank.'" The evidence authorized the verdict and the judge did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.